Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 1 April 2022 have been entered. Claims 1, 7, 9, 15, 17 have been amended.  No claims have been canceled.  Claim 18 has been added. Claims 1, 7-9, 15-18 are still pending in this application, with claims 1, 9, and 17 being independent.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 describes the claim status as “Currently presented”.  Claim 9 was amended, thus the Examiner will interpret claim 9’s status as “currently amended”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueki et al. (“Sueki”, US Pre-Grant Publication 20190205078 A1), in view of Matsuyama (US Pre-Grant Publication 20170329766 A1), in view of Suzuki (JP 2010009392 A), in view of Tsubakihara (US Pre-Grant Publication 20170228149 A1).

Regarding claim 1, Sueki discloses a display control method, comprising: 
acquiring positional information, which indicates a position where a display device is being used, from the display device (Sueki [0063] acquires the location of the communication device from GPS.), wherein the display device is a mobile display device (Sueki (Fig. 1) illustrates the communication device – a smart phone.); 
acquiring first information, which is different from the positional information and is associated with the positional information (Sueki [0063] acquires the temperature or weather related to the location of the communication device.),
changing a two-dimensional image according to the acquired first information, wherein the two-dimensional image represents an object defined three-dimensionally from one perspective and is displayed on the display device (Sueki (Fig. 2) illustrates displaying a virtual character in a live view image.  The virtual character is a 3DCG figure projected onto a 2D screen (2D image).  A 3DCG character is 3D computer graphics [0040].  Sueki [0063] discloses changing a character’s clothing based on the temperature or weather.) and 
displaying the two-dimensional image as a moving image. (Sueki [0041] displays a character in motion, for example, performing a dance.)

Sueki does not describe acquiring first information from a device different from the display device.
However, these features are well known in the art as taught by Matsuyama. For example, Matsuyama discloses acquiring first information from a device different from the display device. (Matsuyama [0073] acquires information on weather from a predetermined external server and outputs the information to the response generation unit.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker with Matsuyama’s system for displaying information to a user because Matsuyama’s system may display a response as an image (Fig. 8 (32) [0126]).

Sueki and Matsuyama do not describe wherein the first information comprises a number of times of collision, strength of collision and direction of collision applied to the display device, wherein the number of times of collision and direction of collision are detected by an acceleration detection sensor, and the strength of collision is detected by a pressure detection sensor, and 
wherein an amount of change of the two-dimensional image and a part to be changed of the two-dimensional image change in response to the number of times of collision, the strength of collision and the direction of collision.
However, these features are well known in the art as taught by Suzuki with support from Tsubakihara. For example, Suzuki discloses wherein the first information comprises a number of times of collision (Suzuki (Fig 2. page 2 paragraph 4) illustrates detecting the number of taps on the frame.), strength of collision (Suzuki (Fig. 6 page 3 paragraph 4) discloses changing the display state of an image based on the strength of a tap on the frame.) and direction of collision applied to the display device (Suzuki (Fig. 6 page 3 paragraph 4) discloses changing the display state of an image based on the direction of a tap on the frame.), wherein the number of times of collision and direction of collision are detected by an acceleration detection sensor (Suzuki (page 6 paragraph 7 detects collisions from the top, bottom, sides, and front, back (x-axis, y-axis, front-rear directions) with an acceleration sensor.) Suzuki (page 2 paragraph 4) detects the number of times and the direction of taps using an acceleration sensor.), and the strength of collision is detected by a pressure detection sensor (Suzuki (Fig. 10 page 5 paragraph 5) detects the intensity of a touch operation with a touch sensor.  Suzuki (page 2 paragraph 4) detects the strength of taps.  It is well known in the art to detect touch intensity (pressure) with a pressure sensor as described by Tsubakihara.  Tsubakihara [0037] detects touch pressure with a pressure sensor.), and 
wherein an amount of change of the two-dimensional image and a part to be changed of the two-dimensional image change in response to the number of times of collision (Suzuki (Fig. 6 page 3 paragraph 3) discloses modifying the image each time the user taps the frame.), the strength of collision (Suzuki (Fig. 6 page 3 paragraph 4) discloses changing the display state of an image based on the strength of a tap on the frame.) and the direction of collision.  (Suzuki (Fig. 6 page 3 paragraph 4) discloses changing the display state of an image based on the direction of a tap on the frame.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying information to a user with Suzuki’ digital photo frame because with Suzuki’s invention, the display state of the image displayed on the LCD panel is adjusted based on the correlation between the angular velocity detected by each angular velocity sensor and the image adjustment (page 8 last paragraph).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying information to a user, Suzuki’ digital photo frame with Tsubakihara’s system for manipulating images on a touch screen because Tsubakihara’s system displays an image in a predetermined area of a display apparatus; detects a touch operation on the display apparatus; acquires pressure information of the detected touch operation; and executes a process according to the acquired pressure information, in a case where a position at which the touch operation is detected is within the predetermined area (Abstract).

Regarding claim 9, Sueki discloses a display controller. (Sueki Fig. 3 (10))
In light of the rejection of claim 1, the remaining limitations for the apparatus in claim 9 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 9 are rejected for the same reason as claim 1.

Regarding claim 17, Sueki and Matsuyama disclose a non-transitory computer readable medium (Sueki Fig. 3 (12)) storing a program (Sueki Fig. 3 (12a)), enabling a computer. (Matsuyama [0012])
In light of the rejection of claim 1, the remaining limitations for the medium in claim 17 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 17 are rejected for the same reason as claim 1.

Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueki et al. (“Sueki”, US Pre-Grant Publication 20190205078 A1), in view of Matsuyama (US Pre-Grant Publication 20170329766 A1), in view of Tsubakihara (US Pre-Grant Publication 20170228149 A1), in view of Suzuki (JP 2010009392 A), in view of Song et al. (“Song”, US Pre-Grant Publication 20140168252 A1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Sueki, Matsuyama, Suzuki, and Tsubakihara above.
Sueki, Matsuyama, Suzuki, and Tsubakihara do not describe the display control method according to claim 1, wherein when the first information comprises weather information detected by a humidity sensor or a temperature sensor, the two-dimensional image is changed according to the weather information.
However, these features are well known in the art as taught by Song. For example, Song discloses the display control method according to claim 1, wherein when the first information comprises weather information detected by a humidity sensor or a temperature sensor (Song [0043] acquires weather information using humidity and temperature sensors.), the two-dimensional image is changed according to the weather information.  (Song [0049] provides a water drop image when the temperature is high or a frost effect when the temperature is low.  Song [0074] may increase image blurring as humidity is increased.  Song [0080] may control the size of a water drop image based on the humidity value.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying information to a user, Suzuki’ digital photo frame, Tsubakihara’s system for manipulating images on a touch screen with Song’s system for providing an image effect corresponding to weather information because with Song’s system, providing the image effect corresponding to the acquired weather information to a location at which a touch of a user is input when the touch of the user is input to the display screen while the image effect is provided to the image [0016].

Regarding claim 15, in light of the rejection in claim 7, the apparatus in claim 15 is similar and performed by the method in claim 7. Therefore, claim 15 is rejected for the same reason as claim 7.

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueki et al. (“Sueki”, US Pre-Grant Publication 20190205078 A1), in view of Matsuyama (US Pre-Grant Publication 20170329766 A1), in view of Suzuki (JP 2010009392 A), in view of Tsubakihara (US Pre-Grant Publication 20170228149 A1), in view of Osada (US Pre-Grant Publication 20130249919 A1). 

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Sueki, Matsuyama, Suzuki, and Tsubakihara above.
Sueki, Matsuyama, Suzuki, and Tsubakihara do not describe the display control method according to claim 1, wherein the amount of change of the two-dimensional image on the display device increases and then decreases in response to the number of times of collision.
However, these features are well known in the art as taught by Osada and Suzuki. For example, Osada and Suzuki disclose the display control method according to claim 1, wherein the amount of change of the two-dimensional image on the display device increases and then decreases in response to the number of times of collision.  (Osada [0044] changes the size of characters based on pressing time.  The characters may change size based on a (inverse) quadratic curve – the character size gradually increases then decreases.  Suzuki (Fig. 6 page 3 paragraph 3) discloses modifying the image each time the user taps the frame.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying information to a user, Suzuki’ digital photo frame, Tsubakihara’s system for manipulating images on a touch screen with Osada’s system for changing the visual attributes of the characters of a message because Suzuki changes an image based on the number of button presses.  Osada also uses a button press to change the size of an image. 

Regarding claim 16, in light of the rejection in claim 8, the apparatus in claim 16 is similar and performed by the method in claim 8. Therefore, claim 16 is rejected for the same reason as claim 8.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueki et al. (“Sueki”, US Pre-Grant Publication 20190205078 A1), in view of Matsuyama (US Pre-Grant Publication 20170329766 A1), in view of Suzuki (JP 2010009392 A), in view of Tsubakihara (US Pre-Grant Publication 20170228149 A1), in view of Song et al. (“Song”, US Pre-Grant Publication 20140168252 A1), in view of Lee (AU 2013263767 A1), in view of Han et al. (“Han”, AU 2010297695 A1,  published as WO 2011035723 A1).

Regarding claim 18, the claimed invention for claim 1 is shown to be met with explanations from Sueki, Matsuyama, Suzuki, and Tsubakihara above.
Sueki, Matsuyama, Suzuki, and Tsubakihara do not describe the display control method according to claim 1, wherein the number of times of collision is an operation being applied to a display area of the display device at which the part of the two-dimensional image changes.
However, these features are well known in the art as taught by Lee. For example, Lee discloses the display control method according to claim 1, wherein the number of times of collision is an operation being applied to a display area of the display device at which the part of the two-dimensional image changes.  (Lee (Figs. 17A-17D [0177]-[0179]) decreases the size of an object displayed on a touch screen when the user touches the object infrequently.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying information to a user, Suzuki’ digital photo frame, Tsubakihara’s system for manipulating images on a touch screen with Lee’s system for managing a plurality of objects displayed on a touch screen because Suzuki (Fig. 6 page 3 paragraph 3) discloses modifying the image each time the user taps the frame.   Lee modifies an image based on the frequency of taping the image on the display.  Both Suzuki and Lee modify an image based on the number of times a device is tapped.

Sueki, Matsuyama, Suzuki, Tsubakihara, and Lee do not describe wherein strength of collision is an operation being applied to a display area of the display device at which the part of the two-dimensional image changes.  
However, these features are well known in the art as taught by Han. For example, Han discloses wherein strength of collision is an operation being applied to a display area of the display device at which the part of the two-dimensional image changes.  (Han (page 10 paragraph 2 of 3) discloses generating one or more effects on activated icons including increasing the size (bigger) and splitting icons into multiple icons.  Functional operations include applying different pressures to the icons (strength of collision).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying information to a user, Suzuki’ digital photo frame, Tsubakihara’s system for manipulating images on a touch screen, Lee’s system for managing a plurality of objects displayed on a touch screen with Han’s multi-touch display system because Suzuki (Fig. 6 page 3 paragraph 4) discloses changing the display state of an image based on the strength of a tap on the frame and Han changes an icon on a screen based on different pressures applied to the icon.  Both Suzuki and Han modify an image based on the pressure applied to a device driving a screen.

Sueki, Matsuyama, Suzuki, Tsubakihara, Lee and Han do not describe wherein direction of collision is an operation being applied to a display area of the display device at which the part of the two-dimensional image changes.
However, these features are well known in the art as taught by Song. For example, Song discloses wherein direction of collision is an operation being applied to a display area of the display device at which the part of the two-dimensional image changes.  (Song (Fig. 4A [0079]) may remove a computer-generated humidity effect from a screen based on the user’s touch on the screen.  Song (Fig. 4A) illustrates a user changing direction of touch on the screen which alters fogged image into a fogged image including a drawing.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying information to a user, Suzuki’ digital photo frame, Tsubakihara’s system for manipulating images on a touch screen, Lee’s system for managing a plurality of objects displayed on a touch screen, Han’s multi-touch display system with Song’s system for providing an image effect corresponding to weather information because with Song’s system, providing the image effect corresponding to the acquired weather information to a location at which a touch of a user is input when the touch of the user is input to the display screen while the image effect is provided to the image [0016].

Response to Arguments
The Applicants’ arguments (page 6 filed 1 April 2022) regarding the objections to claims 1, 9 and 17 have been fully considered and found persuasive.  The antecedent issues for “number of times of collision” has been resolved.  Thus, the objections to claims 1, 9 and 17 have been withdrawn.

The Applicants’ arguments (page 7-8 filed 1 April 2022) regarding the 35 USC 103 rejections of claims 1, 9, and 17 have been fully considered.
The Applicants argue (page 7 bottom) that Suzuki discloses a touch sensor, but does not disclose detecting touch with a pressure sensor.
The Examiner suggests detecting touch with a pressure sensor is very well known in the art, which is demonstrated by Tsubakihara.  Tsubakihara (Fig. 4B) illustrates different image operations based on the touch pressure.
The Applicants argue (page 8 top) that Suzuki does not support a touch operation to a display area.
The Examiner’s current opinion is this functionality is not claimed in independent claims 1, 9, and 17.  Claim 1 detects number of times of collision, strength of collision and direction of collision applied to the display device.  The Examiner interprets a display device as any device that includes a monitor, such as a smartphone, tablet, or the external monitor of a computer.  As claimed in independent claims 1, 9, and 17, the touch may be applied anywhere on the device.
New claim 18 recites number of times of collision, strength of collision and direction of collisions applied to a display area.  The Examiner interprets the display area as requiring the ability to display an image.
However, the Examiner finds this argument moot because of disclosures in the new references Lee, Han, and Song.  Lee, Han, and Song disclose number of times of collision, strength of collision and direction of collisions applied to a display area, respectively.  

The Applicants’ arguments (page 8-9 filed 1 April 2022) regarding the 35 USC 103 rejections of claims 7 and 15 have been fully considered.
The Applicants argue (page 8 top) that the cited references fail to disclose weather information detected by a humidity sensor or a temperature sensor.
The Examiner finds this argument moot because of disclosures in the new reference Song.  Song acquires weather information using humidity and temperature sensors, then changes a displayed image based on the acquired humidity sensors.

Thus, in light of the new references Lee, Han, and Song, the 35 USC 103 rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613